Citation Nr: 0828408	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial, compensable rating for low 
back strain.  

2.  Entitlement to service connection for tendonitis, right 
wrist.  

3.  Entitlement to service connection for tendonitis, left 
wrist.  

4.  Entitlement to service connection for pes planus (flat 
feet).  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
September 2005.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 
noncompensable rating for low back strain, effective 
September 16, 2005, and denied the veteran's claims for 
service connection for tendonitis, right and left wrists, and 
pes planus.  In March 2006, the veteran filed notices of 
disagreement (NODs).  Statements of the case (SOCs) were 
issued in April 2006, and the veteran filed substantive 
appeals (via VA Form 9s, Appeal to the Board of Veterans' 
Appeals) in June 2006.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
low back strain, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board's decision addressing the claim for an initial, 
compensable rating for low back strain, is set forth below.  
The claims service connection for tendonitis in the right and 
left wrists and pes planus are addressed in the remand 
following the order; these matters are being remanded to the 
RO Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on her part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Since September 16, 2005, the effective date of the grant 
of service connection, the veteran's low back strain has been 
manifested by complaints of pain with forward flexion to 90 
degrees and combined range of motion of the thoracolumbar 
spine of 230 degrees, with no additional limitation of motion 
with repetitive use, and no evidence of separately 
compensable neurological manifestations, intervertebral disc 
syndrome (IVDS) or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for low back 
strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2006 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher initial 
rating for low back strain, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in her possession pertinent to the claim, consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the April 2006 SOC reflects 
readjudication of the claim for a higher initial rating for 
low back strain.  Hence, the veteran is not shown to be 
prejudiced by the timing of this post-rating notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that the veteran was provided notice of the 
criteria for a higher rating for low back strain in the April 
2006 SOC, which suffices for Dingess/Hartman.  The April 2006 
SOC also generally informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  While the claim 
for a higher initial rating for low back strain was not 
readjudicated after issuance of the April 2006 SOC, and 
opportunity for the veteran to respond, the timing of this 
notice is not shown to prejudice the veteran.  As discussed 
below, the Board has determined that the veteran is entitled 
to a higher initial rating of 10 percent for her service-
connected low back strain from the date of the grant of 
service connection.  As this is the earliest possible 
effective date for the higher rating, the veteran is not 
prejudiced by any timing deficiency regarding the notice 
regarding effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim decided herein.  Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records and the report of a January 2006 VA 
examination.  Also of record are various statements provided 
by the veteran.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter decided herein, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In this case, the RO has assigned an initial noncompensable 
rating for low back strain, pursuant to Diagnostic Code 5237, 
rating lumbosacral or cervical strain.  

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  That formula 
provides for assignment of a rating of 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
for the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or  guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, and a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or when the combined  range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for disability of 
the thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine.  A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V (2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v.  
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial rating 
of 10 percent for the veteran's service-connected low back 
strain is warranted.   

The veteran's low back strain was evaluated during VA 
examination in January 2006.  During that examination, the 
veteran reported that she was currently working, and denied 
any time lost from work in the past 12-month period.  She 
indicated that her low back pain began in 1995, adding that 
she developed back pain with lifting boxes in service, and 
that her pain had been persistent since that time.  She 
denied any X-rays in service.  

Regarding her current symptoms, the veteran described pain in 
the upper lumbar area, with no pain radiating into the lower 
extremities.  She stated that her pain was on and off, 
occurring a couple of times a week.  She rated the level of 
her pain as 6, and added that the pain did not stop her from 
working.  She stated that she was conscious of the pain and 
had to watch when standing and sitting, and added that Motrin 
or Tylenol helped.  She denied any flare-ups or use of 
assistive devices.  She indicated that she could perform 
activities of daily living, and her limitations were mainly 
with long walking, standing, and sitting.  She denied any 
effects on occupation, back spasms, numbness or weakness in 
the extremities, or gait difficulty.  

On examination, there was no tenderness of the lumbar spine.  
Range of motion testing revealed forward flexion to 90 
degrees, extension to 20 degrees, right and left lateral 
flexion to 30 degrees, each, and right and left lateral 
rotation to 30 degrees, each.  There was some pain with 
extension, but no additional limitation of motion with 
repetitive use.  Gait was normal, power was 5/5 in the lower 
extremities, and sensory examination was intact.  X-ray of 
the lumbar spine revealed a mild idiopathic lateral 
curvature, with no significant abnormality.  The pertinent 
impression was low back strain, X-ray reported as idiopathic 
lateral curvature, no other changes.  

The Board finds that the above-noted medical evidence 
reflects combined range of motion of the thoracolumbar spine 
of 230 degrees.  As this combined range of motion is greater 
than 120 degrees, but less than 235 degrees, a 10 percent 
rating is warranted.  In light of the veteran's consistent 
complaints regarding her low back, and, resolving any 
reasonable doubt in her favor, the Board finds that the 
veteran's low back strain has more nearly approximated the 
criteria for a 10 percent rating since the grant of service 
connection.  

While the criteria for an initial 10 percent rating are met, 
the Board notes that an initial rating in excess of 10 
percent is not warranted.  In this regard, there is no 
medical evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
this regard, the veteran's gait was normal on VA examination 
in January 2006, and, while X-ray revealed a mild lateral 
curvature, this was not attributed to muscle spasm or 
guarding, rather, it was described as idiopathic, meaning, 
self-originated, of unknown causation.  DORLAND'S.  
ILLUSTRATED MEDICAL DICTIONARY 817 (28th ed. 1994).

The Board has considered entitlement to a higher initial 
rating based on functional impairment, however, the January 
2006 examiner specifically indicated that there was no 
additional limitation of motion with repetitive use.  
Moreover, although there was some pain with extension, the 
rating criteria provide that disabilities of the spine are 
rated based on limitation of motion with or without symptoms 
such as pain.  As such, the Board finds that the DeLuca 
factors do not provide a basis for assignment of an initial 
rating in excess of 10 percent.  

Additionally, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the low back strain.  In this case, however, the medical 
evidence does not support that the veteran has any separately 
ratable neurological manifestations of her low back strain.  
In this regard, she specifically denied radiating pain during 
the January 2006 VA examination, and the examiner noted that 
sensory examination was intact.  These findings are not 
indicative of separately ratable neurological manifestations, 
and the record does not otherwise reflect medical evidence of 
any such manifestations. 

The Board has considered the applicability of the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, however, as X-ray of the lumbar spine did not 
reveal IVDS, and there is no other indication in the claims 
file that the veteran's low back strain is manifested by 
IVDS, a higher initial rating under this Formula is not for 
consideration.  See 38 C.F.R. § 4.71a, DC 5243 (2007).   

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point since the 
effective date of the grant of service connection, the 
veteran's service-connected low back strain has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (considered in the April 
2006 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 10 percent rating 
assigned).  In this regard, the veteran reported during the 
January 2006 VA examination that she had not lost any time 
from work.  While the veteran indicated in her June 2006 
substantive appeal that her low back strain affected her 
work, she has, nevertheless, maintained employment, and there 
is no objective evidence establishing that the veteran's 
service-connected low back strain has negatively impacted or 
compromised that employment.  There also is no evidence that, 
since the effective date of the grant of service connection, 
the veteran's low back strain has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the applicability of the 
benefit-of-the doubt doctrine, but finds that, while the 
doctrine is favorable for application in the award of an 
initial 10 percent rating for the veteran's service-connected 
low back strain, the preponderance of the evidence is against 
assignment of an initial rating in excess of 10 percent.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial rating of 10 percent for low back strain is 
granted.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.  

Examination of the upper extremities and feet was normal on 
enlistment examination in March 1993.  Service treatment 
records reflect in-service complaints regarding wrist pain, 
with diagnoses of left adductor tendonitis and joint pain.  
The service treatment records also reflect diagnoses of pes 
planus.  On VA examination in January 2006, the diagnoses 
included right wrist tendonitis, left wrist tendonitis, and 
bilateral pes planus, mild.  

The complaints regarding and treatment for the wrists in 
service, and the in-service diagnosis of pes planus, together 
with the January 2006 diagnoses of right and left wrist 
tendonitis and bilateral pes planus, suggest that these 
conditions may be related to service. However, the record 
includes no actual medical opinion addressing the medical 
relationship, if any, between right or left wrist tendonitis, 
or pes planus, and service.  Under the circumstances of this 
appeal, the Board finds that a medical opinion-based on full 
consideration of the veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claims for service connection.  
See 38 U.S.C.A. § 5103A. 

Regarding the claim for service connection for pes planus, 
the Board notes that the RO denied the claim because it 
considered the veteran's condition to be a congenital or 
developmental defect.  In this regard, VA regulations provide 
that it is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  
38 C.F.R. § 4.57.  

While the January 2006 VA examination revealed no pain on 
manipulation or calluses, the examiner did not opine as to 
whether the veteran's pes planus is congenital or acquired.  
In fact, there is no medical opinion evidence addressing this 
question.  As such, on remand, the examiner's opinion should 
include an assessment as to whether the veteran's pes planus 
is congenital or acquired.  

The Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. § 3.303(c).  However, service connection may be 
granted for disability due to aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)).  

As such, the RO should obtain a supplemental medical opinion 
from the January 2006 VA examiner, if available.  The RO 
should arrange for the veteran to undergo VA examination only 
if the January 2006 VA examiner is not available, or the 
designated physician is unable to provide the requested 
opinion without examining the veteran.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examinations sent to her by the pertinent VA medical 
facility.

Prior to obtaining the supplemental opinion and/or arranging 
for the veteran to undergo further examination(s), the RO 
should also obtain and associate with the claims file all 
outstanding VA treatment records.  The claims file currently 
includes outpatient treatment records from the Biloxi VA 
Medical Center (VAMC) dated from March to April 2006, 
however, these records consist only of notes regarding 
scheduling of a dental appointment.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any records of 
treatment for the wrists and pes planus, from the Biloxi 
VAMC, since April 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, explaining that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Biloxi 
VAMC all records of evaluation and/or 
treatment for the veteran's wrists and 
pes planus, since April 2006.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims remaining on appeal that is 
not currently of record. 

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
examiner that examined the veteran in 
January 2006, if available.  

Regarding the claims for service 
connection for tendonitis, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran's right and 
left wrist tendonitis is medically 
related to service, to particularly 
include complaints of wrist pain in 
service.  

Regarding the claim for service 
connection for pes planus, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether the veteran's pes planus is 
acquired or congenital.  

If the examiner opines that the veteran's 
pes planus is acquired, he or she should 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the that the disability had its onset in 
or is medically related to service.  

If the examiner opines that the veteran's 
pes planus is congenital, he or she 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) the veteran has current 
disability due to aggravation of pes 
planus by superimposed in-service disease 
or injury. 

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination by 
a physician, to obtain the above-noted 
opinions.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford her 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


